DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A SENSOR PROBE HAVING A CIRCUIT HOUSING FIXABLE AT A PLURALITY OF ROTATION POSITIONS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al (US 20190331511 A1).
In regards to claim 1, Kawashima et al teaches a measurement apparatus (10) comprising: a sensor probe (7) insertable through an opening provided in a flow path wall of a flow path through which a fluid to be measured flows (Paragraph 0006), the sensor probe (7) being used in a predetermined orientation relative to a flow direction of the fluid to be measured (Paragraph 0023); and a circuit housing (6, i.e. spherical main 
    PNG
    media_image1.png
    592
    632
    media_image1.png
    Greyscale
of the sensor probe (7) (Paragraph 0033).


Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 2, Kawashima et al teaches a measurement apparatus (10) comprising: a sensor probe (7) insertable through an opening provided in a flow path wall of a flow path through which a fluid to be measured flows (Paragraph 0006), the sensor probe (7) being used in a predetermined orientation relative to a flow direction of the fluid to be measured (Paragraph 0023); and a circuit housing (6, i.e. spherical main body) that comprises a display (8, i.e. flow display unit) and connects to the sensor probe (7) (Paragraph 0024; Figures 2 & 3), and the display (8) being disposed outside of the flow path (Paragraph 0024; Figures 2 & 3).
However, Kawashima et al does not teach the structural limitations of the sensor probe further comprising a first connecting portion wherein the circuit housing comprises a second connecting portion that connects to the first connecting portion and wherein one of the first connecting portion and the second connecting portion comprises a plurality of first connecting elements arranged about the axis along the insertion direction including another one of the first connecting portion and the second connecting portion further comprises one or more second connecting elements connectable to the plurality of first connecting elements at the plurality of rotation positions in combination with the remaining limitations of independent claim 1 upon overcoming the rejection 

In regards to claim 12, Kawashima et al teaches a measurement apparatus (10) comprising: a sensor probe (7) insertable through an opening provided in a flow path wall of a flow path through which a fluid to be measured flows (Paragraph 0006), the sensor probe (7) being used in a predetermined orientation relative to a flow direction of the fluid to be measured (Paragraph 0023); and a circuit housing (6, i.e. spherical main body) that comprises a display (8, i.e. flow display unit) and connects to the sensor probe (7) (Paragraph 0024; Figures 2 & 3), and the display (8) being disposed outside of the flow path (Paragraph 0024; Figures 2 & 3).
However, Kawashima et al does not teach the structural limitations of the sensor probe further comprising an optical emitter configured to irradiate measurement light into a measurement region including the fluid to be measured; a probe extending along an optical axis of the measurement light so as to overlap the measurement region; a reflector positioned at an opposite tip of the probe from the optical emitter and configured to reflect the measurement light; and an optical receiver configured to receive the measurement light reflected by the reflector in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 102(a)(1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitzman et al (US 9341522 B2) - Spring-loaded temperature sensor
Feller et al (US 6584860 B1) – Flow probe insertion gauge
Lease et al (US 10082416 B1) - Liquid level gauge with integral electronic display 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/J.L.J/           Examiner, Art Unit 2856